The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 16, 2015

                                  No. 04-13-00339-CR

                               Elias Esequiel VASQUEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. 11-CRS-272
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court